Appellant was convicted of aggravated assault, and his punishment assessed at a fine of $25.
Appellant was tried in the Criminal District Court of Dallas County, a jury of twelve men being empaneled. The verdict was returned by eleven of the jurors — one of the jurors, J.R. Bell, refusing to concur in or sign the verdict. This question was recently before this court in the Cortonelia case and Renfro case, and for the reasons stated in these cases this case must be reversed and remanded.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 469